Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    Case No.

   TARGUS INTERNATIONAL LLC, a
   Delaware limited liability company,

                  Plaintiff,
                                                        DEMAND FOR JURY TRIAL
          vs.

   GROUP III INTERNATIONAL, INC., a
   Florida corporation,

                  Defendant.                        /



                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Targus International LLC (“Targus” or “Plaintiff”), by and through its

  undersigned attorneys, for its complaint for patent infringement against Defendant Group III

  International, Inc. (“Defendant”), alleges as follows:

                                           I. THE PARTIES

         1.      Plaintiff Targus International LLC is a Delaware limited liability company, with its

  principal place of business at 1211 N. Miller Street, Anaheim, California 92806.

         2.      On information and belief, Defendant Group III International, Inc. is a corporation

  organized and existing under the laws of the State of Florida, with its principal place of business

  at 2981 W. McNab Rd., Pompano Beach, Florida 33069, and operates and owns the website

  located at www.swissgear.com.

                                    II. JURISDICTION AND VENUE

         3.      This is an action for patent infringement arising under the patent laws of the United

  States, 35 U.S.C. §§ 1, et seq.

         4.      The Court has subject matter jurisdiction over the matters asserted herein under 28

  U.S.C. §§ 1331 and 1338(a).




                                                  -1-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 2 of 12




           5.      The Court has personal jurisdiction over Defendant because: (1) Defendant is

  incorporated in Florida and has its principal place of business in this District; (2) Defendant

  regularly and continuously conducts business in this District and throughout Florida, including by

  providing, selling, and offering to sell products, including the Accused Products described below,

  to residents of this District; and (3) Defendant has committed, and continues to commit, acts of

  patent infringement in this District and throughout this State.

           6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c),

  and 1400(b), because Defendant resides in this District, has a regular and established place of

  business in this District, and has committed acts of infringement in this District.

                                  III. FACTUAL BACKGROUND

                                            The ’578 Patent

           7.      For more than three decades, the Targus group of companies, headquartered in

  Anaheim, has been internationally recognized as an innovative creator and distributor of quality

  laptop bags and cases. Targus has developed and introduced highly successful laptop bags and

  cases, including “checkpoint friendly” laptop bags and cases designed to allow travelers to pass

  through security checkpoints without removing their laptops from the case. For example, Targus

  offers numerous travel briefcases and backpacks that are checkpoint friendly, including the

  Checkpoint-Friendly Air Traveler Backpack (model TBB012US), Corporate Traveler Briefcases

  (model        CUCT02UA15S,     CUCT02UA14S),           Spruce™    EcoSmart®    Checkpoint-Friendly

  Backpacks (model TBB013US, TBB019US), Revolution Checkpoint-Friendly Backpacks (model

  TEB005US, TEB012US), Mobile ViP Checkpoint-Friendly Backpack (model PSB862), Blacktop

  Deluxe Checkpoint-Friendly Briefcase (model TBT275), and many others. Targus and Defendant

  are competitors in the market for checkpoint friendly bags, backpacks, and cases. Targus has

  successfully obtained patent protection for its innovations.

           8.      Targus is the legal owner by assignment of U.S. Patent No. 8,567,578 entitled

  “Portable Computer Case” (“the ’578 patent”), which the U.S. Patent and Trademark Office




                                                   -2-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 3 of 12




  lawfully and duly issued on October 29, 2013. A true and correct copy of the ’578 patent is attached

  hereto as Exhibit A. The ’578 patent relates to “checkpoint-friendly” bags and cases.

         9.      Targus has complied with the provisions of 35 U.S.C. § 287, for example, by selling

  checkpoint friendly travel products with packaging listing the ’578 patent and/or referring

  consumers to its website, which lists the ’578 patent as covering its checkpoint friendly products.

                                  Defendant’s Infringing Products

         10.     Defendant markets or has marketed numerous products as checkpoint friendly,

  including those shown in the chart below and others that contain the same claimed features as

  those listed below, that infringe the claims of the ’578 patent (“Accused Products”). The Accused

  Products are non-limiting examples identified based on publicly available information.

                                     Accused Product Name
                          SwissGear 1270 ScanSmart Laptop Backpack
                          SwissGear 1696 ScanSmart Laptop Backpack
                          SwissGear 1753 ScanSmart Laptop Backpack
                 SwissGear Travel Gear 1900 ScanSmart TSA Laptop Backpack
                       SwissGear 2700 USB ScanSmart Laptop Backpack
               SwissGear 2700 USB ScanSmart Laptop Backpack With LED Light
                       SwissGear 2739 LED ScanSmart Laptop Backpack
                          SwissGear 2762 ScanSmart Laptop Backpack
                          SwissGear 3670 ScanSmart Laptop Backpack
                          SwissGear 5312 ScanSmart Laptop Backpack
                          SwissGear 5709 ScanSmart Laptop Backpack
                          SwissGear 5888 ScanSmart Laptop Backpack
                          SwissGear 5902 ScanSmart Laptop Backpack
                          SwissGear 5977 ScanSmart Laptop Backpack
                          SwissGear 6392 ScanSmart Laptop Backpack
                          SwissGear 6393 ScanSmart Laptop Backpack
                          SwissGear 6752 ScanSmart Laptop Backpack
                 SwissGear 6752 ScanSmart Laptop Backpack – Special Edition




                                                  -3-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 4 of 12




          11.     As just one non-limiting example, a description of how Defendant’s representative

  checkpoint friendly SwissGear 5888 ScanSmart Laptop Backpack infringes exemplary claim 17

  of the ’578 patent is set forth below. Claim language is indicated by italics. This description is

  based on publicly available information, and the exemplary infringement description is not

  exhaustive of the ways in which the SwissGear 5888 ScanSmart Laptop Backpack infringes claim

  17 or of the claims that it infringes.

          Claim 17 preamble - A bi-fold computer case to allow for convenient security screening of

  a computer disposed therein, the bi-fold computer case having a folded and an unfolded

  configuration, the bi-fold computer case comprising:




          Claim 17[a] – a first storage section comprising a first outer side, a first inner side, a first

  proximal end, and a first distal end opposite the first proximal end, the first outer side, first inner

  side, first proximal end, and first distal end defining a first pouch with a first pouch opening and

  a first pouch fastener coupled to the first pouch opening and configured to only secure the first

  pouch opening, wherein the first outer and inner sides are configured to enable a scanning device



                                                    -4-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 5 of 12




  to scan through the first outer and inner sides and scan an interior of the first pouch, wherein the

  first storage section further comprises a third pouch coupled to the first outer side, the third pouch

  including a third pouch opening, independent of the first pouch opening, and a third fastener to

  only secure the third pouch opening;




                                                   -5-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 6 of 12




         Claim 17[b] - a second storage section comprising a second outer side, a second inner

  side, a second proximal end, and a second distal end opposite the second proximal end, the second

  section comprising a second pouch configured to receive a computer, the second storage section

  configured without an additional pouch, wherein the second storage section and the second outer

  and inner sides are configured to enable a scanning device to scan through the second outer and

  inner sides and scan an interior of the second pouch and a computer disposed therein, the second

  storage section foldably joined at the second proximal end to the first proximal end of the first

  storage section such that the first and second proximal ends are coupled adjacent one another, the

  first and second proximal ends forming a hinge configured to enable a scanning device to scan

  through the hinge,




                                                 -6-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 7 of 12




         Claim 17[c, d] – wherein in the folded configuration, the first inner side is approximated

  to the second inner side, and

         wherein the first and second distal ends are disposed adjacent one another in the folded

  configuration and separated from one another in the unfolded configuration;




                                                -7-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 8 of 12




         Claim 17[e] – a fastener to selectively maintain the computer case in the folded

  configuration,




         Claim 17[f] - wherein in the unfolded configuration with the outer sides of both the first

  and second storage sections laid flat upon a same planar surface, an object in the first storage

  section is removed from interfering with a scanner positioned above and below the second storage

  section to enable uninhibited scanning of a computer in the second pouch of the second storage

  section.




                                                -8-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 9 of 12




         12.     On information and belief, Defendant makes, uses, sells, offers for sale, and/or

  imports the Accused Products. SwissGear’s website at swissgear.com identifies Defendant as the

  licensee for SwissGear bags, cases, and backpacks listed on its website: “SWISSGEAR® IS A

  REGISTERED        TRADEMARK         AND      USED     UNDER      LICENSE      BY     GROUP      III

  INTERNATIONAL, INC. POMPANO BEACH.” One or more of the Accused Products lists

  Defendant as providing a limited warranty for these products.

         13.     On information and belief, Defendant has infringed, is currently infringing, and/or

  unless enjoined will continue to infringe, various claims of the ’578 patent in this District and

  elsewhere in the United States by making, using, selling, offering for sale and/or importing the

  Accused Products.

         14.     On information and belief, Defendant sells and has sold the Accused Products

  directly to consumers via its Internet website, swissgear.com, and through various third-party

  distributors including, for example, amazon.com, samsclub.com, and walmart.com.

                                 Defendant’s Willful Infringement

         15.     Defendant was aware of the ’578 patent at least by March 23, 2020 when Targus

  sent a letter to Defendant notifying it that Defendant’s “checkpoint friendly” products infringed

  the ’578 patent and requesting a prompt response. The March 23, 2020 letter specifically identified

  the following SwissGear “checkpoint friendly” products named in this Complaint as infringing the

  ’578 patent: SwissGear 1270 ScanSmart Laptop Backpack, SwissGear 1696 ScanSmart Laptop

  Backpack, SwissGear 1753 ScanSmart Laptop Backpack, SwissGear Travel Gear 1900 ScanSmart

  TSA Laptop Backpack, SwissGear 2700 USB ScanSmart Laptop Backpack, SwissGear 2700 USB

  ScanSmart Laptop Backpack With LED Light, SwissGear 2739 LED ScanSmart Laptop

  Backpack, SwissGear 2762 ScanSmart Laptop Backpack, SwissGear 3670 ScanSmart Laptop

  Backpack, SwissGear 5312 ScanSmart Laptop Backpack, SwissGear 5709 ScanSmart Laptop

  Backpack, SwissGear 5888 ScanSmart Laptop Backpack, SwissGear 5902 ScanSmart Laptop

  Backpack, SwissGear 5977 ScanSmart Laptop Backpack, SwissGear 6392 ScanSmart Laptop

  Backpack, SwissGear 6393 ScanSmart Laptop Backpack, SwissGear 6752 ScanSmart Laptop



                                                  -9-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 10 of 12




  Backpack, and SwissGear 6752 ScanSmart Laptop Backpack – Special Edition.                     To date,

  Defendant has not responded. Despite its actual knowledge of the ’578 patent and its infringement

  since at least March 2020, Defendant nonetheless kept its products on the market and has continued

  to willfully and deliberately infringe the ’578 patent, and encouraged others, including its

  distributors, to infringe. Defendant’s conduct was egregious in the face of its actual notice of the

  ’578 patent, especially considering Defendant’s conduct showed a disregard for Targus’ patent

  rights as a direct competitor.

                                   IV. FIRST CAUSE OF ACTION

                             (Infringement of U.S. Patent No. 8,567,578)

          16.     Plaintiff realleges and incorporates herein by reference the allegations stated in

  paragraphs 1-15 of this Complaint as if fully set forth herein.

          17.     Defendant has directly infringed and is directly infringing, either literally or under

  the doctrine of equivalents, the ’578 patent under 35 U.S.C. § 271 et seq., by making, using, selling,

  offering for sale, and/or importing into the United States the Accused Products, that infringe at

  least claims 17, 18, and 42 of the ’578 patent. Defendant has directly infringed and is directly

  infringing at least claim 42 by making, using, selling, offering for sale, and/or importing into the

  United States the Accused Products that are made by a patented process under 35 U.S.C. § 271(g).

          18.     On information and belief, Defendant has induced infringement and continues to

  induce infringement of one or more claims of the ’578 patent by its distributors. Defendant had

  actual knowledge of the ’578 patent and its applicability to its products, and nonetheless

  intentionally actively induced direct infringement by third parties, including its distributors of the

  Accused Products, and knew or should have known that these third parties would directly infringe

  one or more of the claims of the ’578 patent. Defendant has and continues to actively induce third

  parties, including its distributors, of the Accused Products, to make, use, sell, offer for sale, and/or

  import into the United States the Accused Products in violation of 35 U.S.C. § 271(b). For

  example, on information and belief, Defendant encouraged and instructed its distributors to sell or

  offer for sale the Accused Products in the United States that directly infringe at least claims 17,



                                                   -10-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 11 of 12




  18, and 42 of the ’578 patent, and to sell or offer for sale the Accused Products that are made by a

  patented process that infringes at least claim 42.

         19.     Targus has sustained and will continue to sustain damages as a result of Defendant’s

  infringement of the ’578 patent.

         20.     Targus is entitled to recover damages sustained as a result of Defendant’s

  infringement in an amount to be proven at trial.

         21.     Unless Defendant is enjoined, Targus has also suffered and will continue to suffer

  irreparable injury for which Targus has no adequate remedy at law.

         22.      Defendant has willfully infringed and continues to willfully infringe the ’578

  patent despite its pre-suit, actual knowledge of the ’578 patent.

                                     V. PRAYER FOR RELIEF

         WHEREFORE, Targus prays for the following relief:

         A.      A judgment in favor of Targus that Defendant has directly and/or indirectly

  infringed one or more claims of the ’578 patent under 35 U.S.C. § 271;

         B.      A judgment and order requiring Defendant to pay Targus damages adequate to

  compensate it for Defendant’s infringement of the ’578 patent, in an amount reflecting its lost

  profits or not less than a reasonable royalty, and including supplemental damages for any

  continuing post-verdict infringement up until the entry of judgment, with an accounting, as needed,

  pre-judgment and post-judgment interest, and costs pursuant to 35 U.S.C. § 284;

         C.      A judgment in favor of Targus that Defendant’s infringement of the ’578 patent has

  been willful, and awarding Targus enhanced damages under 35 U.S.C. § 284;

         D.      A judgment in favor of Targus that this case is exceptional under 35 U.S.C. § 285

  and awarding Targus its attorney’s fees;

         E.      A permanent injunction enjoining Defendant, its respective officers, directors,

  agents, servants, employees, and those persons in active concert or participation with them, from

  infringing the ’578 patent in violation of 35 U.S.C. § 271; and

         F.      Further relief as this Court deems just and proper.



                                                  -11-
Case 1:20-cv-21435-RNS Document 1 Entered on FLSD Docket 04/02/2020 Page 12 of 12




                                  DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Targus

  International LLC hereby demands a trial by jury on all issues so triable.

  Dated: April 2, 2020                           Respectfully submitted,

                                                 HOMER BONNER JACOBS ORTIZ, PA
                                                 1200 Four Seasons Tower
                                                 1441 Brickell Avenue
                                                 Miami, FL 33131
                                                 Tel: (305) 350-5100
                                                 Fax: (305) 372-2738


                                                 By: /s/Kevin P. Jacobs
                                                 Kevin P. Jacobs
                                                 E-Mail: kjacobs@homerbonner.com
                                                 Florida Bar No. 169821
                                                 Brian Lechich
                                                 E-Mail: blechich@homerbonner.com
                                                 Florida Bar No. 84419

                                                 -   and -

                                                 ARMOND WILSON LLP

                                                 Michelle E. Armond (pro hac vice pending)
                                                 E-Mail: michelle.armond@armondwilson.com
                                                 Forrest M. McClellen (pro hac vice pending)
                                                 E-Mail: forrest.mcclellen@armondwilson.com
                                                 ARMOND WILSON LLP
                                                 895 Dove Street, Suite 300
                                                 Newport Beach, CA 92660
                                                 Phone: (949) 932-0778
                                                 Facsimile: (512) 345-2924

                                                 Douglas R. Wilson (pro hac vice pending)
                                                 E-Mail: doug.wilson@armondwilson.com
                                                 ARMOND WILSON LLP
                                                 9442 Capital of Texas Highway North
                                                 Plaza One, Suite 500
                                                 Austin, Texas 78759
                                                 Phone: (512) 267-1663
                                                 Facsimile: (512) 345-2924

                                                 Attorneys for Plaintiff
                                                 TARGUS INTERNATIONAL LLC




                                                 -12-
